Wissler, P. J.,

Order

Now, September 7,1960, the court dismisses the petition for writ of habeas corpus in the above matter *638without the granting of a rule either for a hearing or for oral or written argument for the reason that in this case the offense for which defendant was sentenced was a noncapital case and, as such, neither the provisions of the Constitution of Pennsylvania nor the due process clause of the fourteenth amendment to the Federal Constitution prohibits the court from accepting a plea for a noncapital case from an uncounseled defendant: Commonwealth ex rel. Townsend v. Burke, Warden, 361 Pa. 35.